Citation Nr: 0614516	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-32 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee strain with chondromalacia of the patella.  

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee strain with chondromalacia of the patella.  

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative changes of the lumbar spine.  

4.  Entitlement to an initial compensable rating for migraine 
headaches. 

5.  Entitlement to an initial compensable rating for 
folliculitis and a subcutaneous cyst on the scalp.  

6.  Entitlement to an initial compensable rating for allergic 
rhinitis.  

7.  Entitlement to a
n initial compensable rating for sinusitis.  

8.  Entitlement to service connection for bilateral hearing 
loss.  

9.  Entitlement to service connection for congestive heart 
failure and hypertension.

10.  Entitlement to service connection for diabetes mellitus.  

11.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

12.  Entitlement to service connection for status post 
ganglion cyst of the right wrist.  

13.  Entitlement to service connection for a deviated nasal 
septum.  

14.  Entitlement to service connection for prostate cancer.  

15.  Entitlement to service connection for left ankle 
Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel






INTRODUCTION

The veteran served on active duty from August 1980 until 
retiring in August 2000.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2002 rating decision of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's file subsequently was transferred to the RO 
in Pittsburgh, Pennsylvania.  

Since the claims at issue must be further developed before 
deciding them, they are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

Reasons for remand

The Veterans Claims Assistance Act (VCAA)

The VCAA requires VA to notify the veteran and his 
representative, Disabled American Veterans (DAV), of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  As part of the notice, VA must specifically inform 
the veteran and his representative of which portion, if any, 
of the evidence is to be provided by the veteran and which 
part, if any, VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).



In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the U.S. Court of Appeals for Veterans 
Claims (Court) further expounded on the requirements of VCAA 
content-complying notice.  The Court held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2005).

Here, the veteran was sent a VCAA notice letter in April 
2001.  But a review of the letter shows that it does not 
satisfy the notice requirements under Quartuccio and 
Pelegrini II.  See VA letter dated April 27, 2001.  The 
letter also does not satisfy the more recent VCAA notice 
requirements specified in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755, at *8 (Vet. App. March 6, 2003).  In Dingess/Hartman, 
the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim - including the 
degree of disability and effective date of an award (such as 
here, following the grant of service connection).  So on 
remand, the veteran should be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
him not only about the requirements for establishing his 
entitlement to service connection, but also concerning the 
downstream issues pertaining to the initial disability 
ratings and effective dates for the award of benefits, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.



VA examination

The veteran was afforded VA examinations regarding his 
service-connected disabilities in May 2001.  But no 
additional medical records have been associated with the 
claims file during the several years since.  This means that 
the most recent evidence pertaining to his service-connected 
disabilities is five years old.  So under these 
circumstances, the Board believes another VA examination is 
warranted.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the Court determined the Board should have ordered 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of the statutory duty to assist 
requires a contemporaneous medical examination, particularly 
if there is no additional medical evidence which adequately 
addresses the level of impairment of the disability since the 
previous examination).

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or of a service-connected 
disability; and (3) medical evidence of a nexus between the 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).



Regarding the claim for service connection for Achilles 
tendonitis of the left ankle, the Board notes that the 
service medical records (SMRs) show the veteran was seen in 
September 1989 - so while in the military, for discomfort in 
his left ankle.  The examiner noted mild Achilles tendonitis.  
Follow-up examination in October 1989 revealed the tendonitis 
was resolving.  But a VA examination after service, 
in May 2001, again resulted in a diagnosis of Achilles 
tendonitis of the left ankle.  So, under these circumstances, 
the Board believes a medical nexus opinion is needed to 
decide this claim - to determine whether the left ankle 
discomfort in service ever actually fully resolved or, 
instead, resulted in chronic residual disability as evidenced 
by the results of the VA examination after service.  
Concerning this, records show a nexus opinion regarding the 
veteran's left ankle Achilles tendonitis was not provided 
following the May 2001 VA examination.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his increased rating and 
service connection claims on appeal.  
The VCAA letter must apprise him of the 
type of evidence needed to substantiate 
these claims, as well as inform him of 
what evidence he is responsible for 
obtaining and what evidence VA will 
obtain for him.  Also ask that he 
submit any relevant evidence in his 
possession concerning these claims.  As 
well, the letter must mention the 
information or evidence needed to 
establish a disability rating and 
effective date for these claims, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any of the 
claimed disabilities since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected bilateral knee and 
low back disabilities, and to determine 
the etiology of his left ankle Achilles 
tendonitis.  His claims folder should 
be available to and reviewed in 
conjunction with the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The report should 
set forth all objective findings 
regarding the knees, low back and left 
ankle, including complete range of 
motion measurements.  The examiner must 
indicate whether there is any recurrent 
subluxation or lateral instability in 
the knees.  If there is subluxation 
and/or lateral instability, the 
examiner should characterize its 
degree.  In this regard, the terms 
"severe," "moderate," and "slight" are 
the preferred adjectives.  The examiner 
must comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the knees and low 
back.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner should also 
provide an opinion as to whether any 
left ankle Achilles tendonitis found is 
as likely as not related to the 
veteran's military service, in 
particular, the Achilles tendonitis 
documented in September 1989.  A 
complete rationale for any opinion 
expressed should be provided.  

3.  Schedule the veteran for a VA 
neurological examination to determine 
the current nature and severity of the 
service-connected migraine headaches.  
The examination report should set forth 
all objective findings.  The examiner 
should state whether the headaches are 
manifested by characteristic 
prostrating attacks averaging one in 2 
months over last several months.  A 
complete rationale for any opinion 
expressed should be provided.  

4.  Schedule the veteran for a VA 
dermatological examination to determine 
the current nature and severity of the 
service-connected folliculitis and 
subcutaneous cyst on the scalp.  The 
examination report should set forth all 
objective findings.  The examiner 
should comment on the following:  
1) whether there is any exfoliation, 
exudation, or itching involving an 
exposed surface or extensive area and 
2) the percentage of the entire body or 
exposed areas affected; or whether 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
for a total duration of less than six 
weeks during the past 
12-month period.  A complete rationale 
for any opinion expressed should be 
provided.  

5.  Schedule the veteran for a VA 
respiratory examination to determine 
the current nature and severity of the 
service-connected allergic rhinitis and 
sinusitis.  All indicated tests and 
studies should be performed.  The 
examination report should set forth all 
objective findings.  The examiner 
should identify, to the extent 
possible, the complaints, symptoms and 
findings attributed to the allergic 
rhinitis and those attributed to 
sinusitis.  Regarding allergic 
rhinitis, the examiner should identify 
any polyps and indicate with respect to 
each nasal passage whether there is 
complete obstruction, more than 50-
percent obstruction or less than 50-
percent obstruction.

Regarding sinusitis, the examiner 
should discuss whether there is 
evidence of one or two incapacitating 
episodes per year of sinusitis 
requiring prolonged (lasting four to 
six weeks) antibiotic treatment; or 
three to six non-incapacitating 
episodes per year characterized by 
headaches, pain, and purulent discharge 
or crusting.  A complete rationale for 
any opinion expressed should be 
provided.  

6.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





